DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2022, 11/1/2021, 3/26/2021, 12/8/2020, 8/27/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claim(s) recite(s) an abstract idea comprising the steps of recording signal data, obtaining timings, averaging impulses and estimating a time delay. This judicial exception is not integrated into a practical application because none of the steps or elements amount to significantly more than the abstract idea.
Claim 1 teaches “A method comprising steps of: generating a plurality of out-of-bracket acoustical impulses in a pipe segment of a fluid distribution system (this is a generic and well known step, which is taught by Hunaidi US 20060283251 and Adewumi US 20030033879); recording signal data representing the plurality of out-of-bracket acoustical impulses sensed at a first location and a second location along the pipe segment (this step is mere data gathering which can classified as a mental process; a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); obtaining precise timings for the generation of the plurality of out-of-bracket acoustical impulses; averaging the plurality of out-of-bracket acoustical impulses in the signal data recorded from the first location based on the precise timings to produce a near-sensor average impulse (this step is mere data gathering which can classified as a mental process; a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); averaging the plurality of out-of-bracket acoustical impulses in the signal data recorded from the second location based on the precise timings recovered from the signal data recorded from the first location to produce a far-sensor average impulse (this a mathematical step which involves mathematical calculation); and estimating a time delay between arrival of the plurality of out-of-bracket acoustical impulses at the first and second locations from the timing of the near-sensor average impulse and the far-sensor average impulse (this a mathematical step which involves mathematical calculation)”
Under Step 1, this claim is directed towards a process.
Under Step 2A, prong one, the claims are directed to an abstract idea, which is detailed above.
Under step 2A, prong two, the claims lack a practical application. The last method step involves estimating a time delay, however, the claims to not teach what is done with that estimation.
Under step 2B, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The step of generating the impulses is generic and well known, as cited above.
Claim 11 teaches “A non-transitory computer-readable medium containing processor-executable instructions that, when executed by a computing system, causes the computing system to: receive a first signal data from a first acoustic sensor and a second signal data from a second acoustic sensor (this is a generic and well known step, which is taught by Hunaidi US 20060283251 and Adewumi US 20030033879. This also classifies as mere data gathering), the first signal data and second signal data representing a plurality of acoustical impulses sensed at a first location and a second location, respectively, bracketing a pipe segment of a pipe in a fluid distribution system (this is a generic and well known step, which is taught by Hunaidi US 20060283251 and Adewumi US 20030033879. This also classifies as mere data gathering); recover precise timings of the plurality of acoustical impulses in the first signal data; average the plurality of acoustical impulses in the first signal data based on the precise timings to produce a near-sensor average impulse (this step is mere data gathering which can classified as a mental process; a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); average the plurality of acoustical impulses in the second signal data based on the precise timings recovered from the first signal data to produce a far-sensor average impulse (this a mathematical step which involves mathematical calculation); and estimate a time delay between arrival of the plurality of acoustical impulses at the first and second locations from the timing of the near-sensor average impulse and the far-sensor average impulse (this a mathematical step which involves mathematical calculation)
Under Step 1, this claim is directed towards a process.
Under Step 2A, prong one, the claims are directed to an abstract idea, which is detailed above.
Under step 2A, prong two, the claims lack a practical application. The last method step involves estimating a time delay, however, the claims to not teach what is done with that estimation.
Under step 2B, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The step of generating the impulses is generic and well known, as cited above.
Claim 17 teaches “A water distribution system comprising: an acoustical impulse generator in acoustical communication with a pipe in the water distribution system, the acoustical impulse generator configured to generate a plurality of acoustical impulses in the pipe sensor (this is a generic and well known element, which is taught by Hunaidi US 20060283251 and Adewumi US 20030033879); a first acoustic sensor in acoustical communication with the pipe at a first location and configured to sense the plurality of acoustical impulses in the pipe and produce first signal data representing the sensed acoustical impulses (this is a generic and well known element, which is taught by Hunaidi US 20060283251 and Adewumi US 20030033879); a second acoustic sensor in acoustical communication with the pipe at a second location and configured to sense the plurality of acoustical impulses in the pipe and produce second signal data representing the sensed acoustical impulses (this is a generic and well known element, which is taught by Hunaidi US 20060283251 and Adewumi US 20030033879); and an acoustic analysis module executing on a pipe assessment system, the acoustic analysis module configured to receive the first signal data and the second signal data (this step is mere data gathering which can classified as a mental process; a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), select a prototypical impulse from the plurality of acoustical impulses in the first signal data, sliding a fixed time window encompassing the prototypical impulse sample-by- sample through the first signal data while calculating a correlation coefficient between the signal data in the fixed time window and the first signal data at each sample position(this a mathematical step which involves mathematical calculation), determine a precise timing for each acoustical impulse in the plurality of acoustical impulses based on corresponding local maximums in the correlation coefficient (this step is mere data gathering which can classified as a mental process; a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), average the plurality of acoustical impulses in the first signal data based on the precise timings to produce a near-sensor average impulse (this a mathematical step which involves mathematical calculation), average the plurality of acoustical impulses in the second signal data based on the precise timings to produce a far-sensor average impulse (this a mathematical step which involves mathematical calculation), compute signal envelopes for the near-sensor average impulse and the far-sensor average impulse, and estimate a time delay between arrival of the plurality of acoustical impulses at the first and second locations by measuring a time between a point on a rising edge of the signal envelope computed for the near-sensor average impulse and a corresponding point on the rising edge of the signal envelope computed for the far-sensor average impulse (this a mathematical step which involves mathematical calculation).”
Under Step 1, this claim is directed towards a process.
Under Step 2A, prong one, the claims are directed to an abstract idea, which is detailed above.
Under step 2A, prong two, the claims lack a practical application. The last method step involves estimating a time delay, however, the claims to not teach what is done with that estimation.
Under step 2B, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The step of generating the impulses is generic and well known, as cited above.
Dependent claims 2-10, 12-16, 18-20 are also rejected under 35 USC 101 since they do not remedy the issues in claims 1, 11 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 8, 9, 10, 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunaidi US 20060283251.
As to claim 1, Hunaidi teaches “A method comprising steps of: generating a plurality of out-of-bracket acoustical impulses in a pipe segment of a fluid distribution system (Figure 1A; [0054] teaches that #12c is the source of the signal which travels towards 12b and 12a) recording signal data representing the plurality of out-of-bracket acoustical impulses sensed at a first location and a second location along the pipe segment (Figure 1a; 12a and 12b have transmitters that transmit sensor data. 12b is the first location and 12a is the second location); obtaining precise timings for the generation of the plurality of out-of-bracket acoustical impulses ([0008] and [0009] teach the concept of time of flight which is a well known method in which the time delay between emission and reception is measured and used to determine features of the fluid system); averaging the plurality of out-of-bracket acoustical impulses in the signal data recorded from the first location based on the precise timings to produce a near-sensor average impulse; averaging the plurality of out-of-bracket acoustical impulses in the signal data recorded from the second location based on the precise timings recovered from the signal data recorded from the first location to produce a far-sensor average impulse; and estimating a time delay between arrival of the plurality of out-of-bracket acoustical impulses at the first and second locations from the timing of the near-sensor average impulse and the far-sensor average impulse ([0008] teaches “The propagation velocity, usually the average propagation velocity, can be determined on-site non-destructively and non-intrusively by measuring the time delay between acoustic signals measured at two points on the pipe that are a known distance apart”. Although this does not explicitly teach that averages are calculated at each location, calculating the average propagation velocity between two points by measuring the time delay is the same mathematical process. Both the prior art and claimed invention are relying on a time delay between 2 points, and both are relying on the average propagation velocity to determine the condition of the pipes. The same exact steps may not be performed, but it would be obvious to one of ordinary skill in the art to average the impulses first then measure the time delay, verses determining the average velocity by measuring the time delay).”
It would have been obvious to one of ordinary skill in the art to estimate a time delay between the 2 sensing locations based on the averages at the first and second location. The prior art teaches that using the average propagation velocity by measuring the time delay can determine pipe conditions. The concept of using averages is well known in the art and is a widely used mathematical technique. Taking the average reduces noise, as seen in Kwun US 5581037 brought in as evidence, to show that the averaging process enhances signal to noise ratio.
	As to claim 6, Hunaidi teaches “wherein the plurality of out-of-bracket acoustical impulses are generated by an acoustic impulse generator in acoustical communication with the pipe containing the pipe segment (Figure 1A).”

As to claim 7 Hunaidi teaches “wherein the acoustic impulse generator comprises a mechanical device configured to introduce an impact to an outer wall of the pipe (Figure 1A, 12c).”

As to claim 8, Hunaidi teaches “wherein the precise timings for the generation of the plurality of out-of-bracket acoustical impulses are obtained from a sensor in close proximity to the acoustic impulse generator (Figure 1A).”

As to claim 9, Hunaidi teaches “wherein the signal data representing the plurality of out-of- bracket acoustical impulses are sensed at the first location and the second location using acoustic sensors attached to a wall of the pipe at the respective locations (Figure 1A).”

As to claim 11, Hunaidi teaches “A non-transitory computer-readable medium containing processor-executable instructions that (Figure 1A, #16 is a computer; [0056]), when executed by a computing system, causes the computing system to: receive a first signal data from a first acoustic sensor and a second signal data from a second acoustic sensor (Figure 1a; 12a and 12b have transmitters that transmit sensor data. 12b is the first location and 12a is the second location), the first signal data and second signal data representing a plurality of acoustical impulses sensed at a first location and a second location (Figure 1A, sensors 12a and 12b are capable to receiving a plurality of impulses and then have these impulses transmitted to the computer for recording), respectively, bracketing a pipe segment of a pipe in a fluid distribution system; recover precise timings of the plurality of acoustical impulses in the first signal data ([0008] and [0009] teach the concept of time of flight which is a well known method in which the time delay between emission and reception is measured and used to determine features of the fluid system); average the plurality of acoustical impulses in the first signal data based on the precise timings to produce a near-sensor average impulse; average the plurality of acoustical impulses in the second signal data based on the precise timings recovered from the first signal data to produce a far-sensor average impulse; and estimate a time delay between arrival of the plurality of acoustical impulses at the first and second locations from the timing of the near-sensor average impulse and the far-sensor average impulse ([0008] teaches “The propagation velocity, usually the average propagation velocity, can be determined on-site non-destructively and non-intrusively by measuring the time delay between acoustic signals measured at two points on the pipe that are a known distance apart”. Although this does not explicitly teach that averages are calculated at each location, calculating the average propagation velocity between two points by measuring the time delay is the same mathematical process. Both the prior art and claimed invention are relying on a time delay between 2 points, and both are relying on the average propagation velocity to determine the condition of the pipes. The same exact steps may not be performed, but it would be obvious to one of ordinary skill in the art to average the impulses first then measure the time delay, verses determining the average velocity by measuring the time delay).”
It would have been obvious to one of ordinary skill in the art to estimate a time delay between the 2 sensing locations based on the averages at the first and second location. The prior art teaches that using the average propagation velocity by measuring the time delay can determine pipe conditions. The concept of using averages is well known in the art and is a widely used mathematical technique. Taking the average reduces noise, as seen in Kwun US 5581037 brought in as evidence, to show that the averaging process enhances signal to noise ratio.

As to claim 15, Hunaidi teaches “wherein the plurality of acoustical impulses are generated by an acoustic impulse generator in acoustical communication with the pipe at a point outside the pipe segment bracketed by the first acoustic sensor and the second acoustic sensor (Figure 1A).”

As to claim 16, Hunaidi teaches “wherein the acoustic impulse generator comprises a mechanical device configured to introduce an impact to one of an outer wall of the pipe and a component of the fluid distribution system (Figure 1A; 12c).”


Conclusion
	Claims 17-20 do not have any prior art rejections but are rejected under 35 USC 101.
Claims 2, 3, 4, 5, 12, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are also rejected under 35 USC 101.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863